Case: 10-40044 Document: 00511276075 Page: 1 Date Filed: 10/27/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 27, 2010
                                     No. 10-40044
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ENEDINO VASQUEZ-MARTINEZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 7:09-CR-1386-1


Before JONES, Chief Judge, and SMITH and CLEMENT, Circuit Judges.
PER CURIAM:*
       Enedino Vasquez-Martinez (Vasquez) appeals his 57-month sentence of
imprisonment imposed following his guilty plea conviction for being found
unlawfully present in the United States following deportation. Vasquez argues
that the sentence is procedurally unreasonable because the district court failed
to give an adequate explanation for the sentence given and did not address his
nonfrivolous claim that the 16-level enhancement of his offense level was
excessive in light of the nature of his prior conviction for domestic violence.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40044 Document: 00511276075 Page: 2 Date Filed: 10/27/2010

                                 No. 10-40044

      Because Vasquez objected in the district court to the sufficiency of the
district court’s reasons, he preserved the error for appeal. See United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir.), cert. denied, 130 S. Ct. 192
(2009). The district court is not required to give a specific explanation for
rejecting an argument seeking a lower sentence. Rita v. United States, 551 U.S.
338, 357 (2007). The sentencing court need only “satisfy the appellate court that
he has considered the parties’ arguments and has a reasoned basis for exercising
his own legal decisionmaking authority.” Id. at 356. The district court agreed
with Vasquez’s argument concerning the overrepresentation of his criminal
history and, after considering the seriousness of his prior conduct and likely
recidivism, it departed downward by modifying Vasquez’s criminal history
category to a less serious category.     Id.   In adopting the findings in the
presentence report, the district court, by implication, rejected Vasquez’s
objection to the 16-level enhancement based on his prior conviction. The district
court’s statements, reflecting that it had considered the parties’ arguments and
the § 3553(a) factors in imposing sentence, were sufficient to satisfy this court
that there was a reasonable basis for the sentence.       See United States v.
Rodriguez, 523 F.3d 519, 525-26 (5th Cir. 2008). Thus, there was no significant
procedural error with respect to the sentence.      See Gall v. United States,
552 U.S. 39, 51 (2007).
      Vasquez further argues that his sentence is substantively unreasonable
because it was greater than necessary to effectuate the purposes of sentencing
and that a sentence can be unreasonable even if it is a below-guidelines
sentence. He complains that his sentence for the instant illegal reentry offense
was more than twice the sentence that he received for his prior conviction for
domestic abuse. He repeats his argument that the 16-level enhancement often
results in the overpunishment of defendants.
      Vasquez also objected to the substantive reasonableness of the sentence.
The substantive reasonableness of a sentence, including one resulting from a

                                       2
    Case: 10-40044 Document: 00511276075 Page: 3 Date Filed: 10/27/2010

                                 No. 10-40044

downward departure, is reviewed for an abuse of discretion. Gall, 552 U.S. at
51; United States v. Armstrong, 550 F.3d 382, 404 (5th Cir. 2008). The district
court may consider the policy decisions behind a Guideline as part of its
§ 3553(a) analysis, but it has the discretion to reject policy based arguments.
Mondragon-Santiago, 564 F.3d at 366. Vasquez’s sentence was below the initial
sentencing guidelines range and at the bottom of the range defined by the
downward departure. The district court indicated that it had considered the
overrepresentation of the seriousness of his past criminal conduct. Vasquez has
not shown that the sentence was greater than necessary or made any other
argument showing that the district court abused its discretion in imposing such
sentence.   Thus, Vasquez has not demonstrated that the sentence was
substantively unreasonable.
      The sentence is AFFIRMED.




                                       3